Citation Nr: 0210716	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  98-08 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an original rating greater than 10 percent 
for residuals of bilateral eye surgery.

2.  Entitlement to an original rating greater than 10 percent 
from October 1, 1993, to October 30, 1995, and greater than 
60 percent from October 30, 1995, to December 10, 1996, for 
chronic obstructive pulmonary disease with emphysema, 
bronchitis, and asthma.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to September 
1993.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which established service 
connection for chronic obstructive pulmonary disease with 
emphysema and bronchial asthma and for trichiasis.  Both 
conditions were evaluated as noncompensably disabling.

The RO established entitlement to an original rating of 10 
percent for both trichiasis and chronic obstructive pulmonary 
disease with bronchitis and asthma by means of a September 
1995 rating decision.  In a February 1996, the RO granted a 
rating of 60 percent for chronic obstructive pulmonary 
disease with bronchitis and asthma, effective October 30, 
1995.  Entitlement to a rating of 100 percent for chronic 
obstructive pulmonary disease with bronchitis and asthma was 
established effective December 10, 1996, by means of a 
November 1997 rating decision.  However, as those grants do 
not represent a total grant of benefits sought on appeal, the 
claims for increase remain before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).

These claims were previously before the Board and were the 
subject of a March 2000 Board remand.  That action has been 
completed and these claims are again before the Board.

The veteran has also perfected an appeal on the issue of 
entitlement to an earlier effective date for the assignment 
of a 100 percent rating for chronic obstructive pulmonary 
disease with bronchitis, asthma, and emphysema.  However, 
that issue is incorporated within the claim for an increased 
rating during the period prior to December 10, 1996.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed and the veteran has 
been notified of the evidence necessary to substantiate her 
claims.

2.  The veteran's bilateral eye surgeries have resulted in 
complete loss of eyelashes bilaterally during the time for 
which service connection has been established, but no other 
residuals are shown.

3.  During the period from October 1, 1993, to December 10, 
1996, the veteran's symptomatology most nearly approximated 
severe chronic bronchitis with severe productive cough and 
dyspnea on slight exertion and pulmonary function tests 
indicative of severe ventilatory impairment.

4.  An October 1995 pulmonary function test showed FEV-1 that 
was 41.2 percent of the predicted value post-dilator and FEV-
1/FVC of 53.2 percent post-dilator.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an original rating 
greater than 10 percent for residuals of bilateral eye 
surgery are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 4.84a, Table V, Diagnostic Code 6024 
(2001).

2.  The criteria for entitlement to an original rating of 60 
percent for chronic obstructive pulmonary disease with 
emphysema, bronchitis, and asthma are met from October 1, 
1993, to December 10, 1996.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 4.97, Diagnostic Codes 6000, 6002, 6003, 
6004 (2001); 38 C.F.R. § 4.97, Diagnostic Codes 6000, 6002, 
6003 (1996).

3.  The criteria for entitlement to an original rating 
greater than 60 percent for chronic obstructive pulmonary 
disease with emphysema, bronchitis, and asthma, prior to 
December 10, 1996, are not met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 4.97, Diagnostic Codes 6000, 6002, 6003, 
6004 (2001); 38 C.F.R. § 4.97, Diagnostic Codes 6000, 6002, 
6003 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statement of the case, the Board 
remand, and the RO rating decisions issued regarding the 
claim.  

The veteran has also been informed of the pertinent 
provisions of the VCAA by means of a January 2001 letter.  
This letter advised the veteran of what evidence the RO was 
obtaining and of what evidence the veteran was responsible 
for getting.  A January 1994 pulmonary function test was 
sought in the previous March 2000 Board remand, however, 
evidence of record indicates that evidence is no longer 
available and that further attempts to acquire that evidence 
would be futile.

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

I.  Entitlement to an original rating greater than 10 percent 
for residuals of bilateral eye surgery.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  The veteran's residuals of bilateral eye surgery 
have been evaluated pursuant to the criteria found in 
Diagnostic Code 6024 of the Schedule.  38 C.F.R. § 4.84a.  
Under those criteria, a rating of 10 percent is warranted 
where the evidence shows complete loss of eyelashes, whether 
unilateral or bilateral.  That is the highest rating 
available pursuant to that Diagnostic Code.  38 C.F.R. 
§ 4.84a.

A December 1993 VA examination shows that the veteran had 
uncorrected vision of 20/20 in both eyes.  Rotation, pupils, 
corneal reflexes, and tension were all normal.  The upper 
lids showed irregular lash placement (trichiasis).  Cornea, 
lens, and vitreous were all clear and normal.  Fundi were 
normal.  Choroid and retina were normal.  The examiner 
provided an impression of residuals of upper eyelid surgery 
for trichiasis with poor result.  Eyes were otherwise normal.

At her June 1995 hearing, the veteran stated that she had 
surgery in service to prevent double growth of eyelids.  
However, the surgery was unsuccessful and she was left with 
no eyelashes.  She had to pluck them out because they grew in 
a second row underneath her eyelid, which was very 
irritating.  She said that sometimes she went two or three 
days without plucking eyelashes, but sometimes it felt like 
every day she had to pluck one or two.

A November 2000 VA eyes examination shows that the veteran 
has surgery to both upper eyelids, but the surgery was not 
successful.  She epilated lashes at least once per week for 
each lid.  Examination found visual acuity of 20/40 for the 
right eye and 20/30 for the left eye without correction.  
Trichiasis was quite evident with the right upper lid more so 
than the left upper lid with lash stubble and malformed 
lashes.  She had no glasses.  Refraction yielded eyesight of 
20/30 in each eye and reading addition was added.  Anterior 
segment findings were nominal for each eye with the exception 
of the trichiasis  No scarring of the lids was evident.  The 
posterior pole of each fundus was clear and normal.  

The examiner stated that there were no lid scars for either 
upper eyelid.  There was no lacrimal gland involvement for 
either eye.  The veteran epilated lashes every week to avoid 
discomfort of trichiasis and the ingrowth of lashes.

The evidence does not show that there are any residuals of 
the veteran's bilateral eye surgeries other than the lack of 
eyelashes.  The evidence does not show any scarring or 
involvement of the lacrimal glands.  The veteran's vision is 
shown to be corrected to 20/30.  The Board does not concede 
that any visual acuity impairment is the result of her 
bilateral eye surgeries.  However, even if the visual 
impairment was the result of her bilateral eye surgeries, 
that level of impairment would not warrant a compensable 
rating.  See 38 C.F.R. § 4.84a, Table V.  Therefore, the 
Board finds that the evidence does not show that a rating 
greater than 10 percent has been warranted at any time during 
the period for which service connection has been established 
for the veteran's residuals of bilateral eye surgeries.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

However, the veteran has not contended, nor does the evidence 
show that she has required frequent periods of 
hospitalization or that the disability has caused marked 
interference with employment.  Thus the Board is not 
considering referral for consideration of an extraschedular 
rating for residuals of the eye surgery.

Accordingly, the Board finds that the criteria for 
entitlement to an original rating greater than 10 percent for 
residuals of bilateral eye surgery are not met.  The 
preponderance of the evidence is against the veteran's claim 
for a greater original rating, and the claim is denied.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.84a, Diagnostic 
Code 6024, Table V.

II.  Entitlement to an original rating greater than 10 
percent from October 1, 1993, to October 30, 1995, and 
greater than 60 percent from October 30, 1995, to December 
10, 1996, for chronic obstructive pulmonary disease with 
emphysema, bronchitis, and asthma.

Because the veteran is diagnosed with chronic obstructive 
pulmonary disease, emphysema, bronchitis, and asthma, the 
Board will evaluate her condition pursuant to the criteria 
for all three disabilities.  Those criteria are found in 
Diagnostic Codes 6000, 6002, and 6003 of the Schedule.  
38 C.F.R. § 4.97.

Under those criteria, a rating of 10 percent is warranted 
where the evidence shows  FEV-1 of 71 to 80 percent of 
predicted, or; FEV-1/FVC or 71 to 80 percent, or; DLCO(SB) of 
66 to 80 percent of predicted, or; intermittent inhalational 
or oral bronchodilator therapy.

A rating of 30 percent is warranted where the evidence shows 
FEV-1 of 56 to 70 percent of predicted, or; FEV-1/FVC or 56 
to 70 percent, or; DLCO(SB) of 56 to 65 percent of predicted, 
or; daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.

A rating of 60 percent is warranted where the evidence shows 
FEV-1 of 40 to 55 percent of predicted, or; FEV-1/FVC or 40 
to 55 percent, or; DLCO(SB) of 40 to 55 percent of predicted, 
or; maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), or; at least monthly visits to a 
physician for required care of asthma exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.

A rating of 100 percent is warranted where the evidence shows 
FEV-1 less than 40 percent of the predicted value, or; FEV-
1/FVC less than 40 percent, or; DLCO(SB) less than 40 percent 
or predicted, or; maximum exercise capacity less than 15 
ml/kg/min of oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(show by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requiring outpatient oxygen 
therapy, or; more than one attack per week of asthma with 
episodes of respiratory failure, or; requiring daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Codes 6000, 6002, 6003, 6004.

The criteria for evaluation of respiratory disorders were 
amended during the pendency of the veteran's appeal, 
effective October 7, 1996.  See 61 Fed. Reg. 46,728 (Sep. 5, 
1996).  Pursuant to the criteria in effect prior to October 
7, 1996, a 10 percent rating contemplated moderate chronic 
bronchitis with considerable night or morning cough, slight 
dyspnea on exercise, and scattered bilateral rales.  A 10 
percent rating also contemplated mild bronchial asthma with 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times per 
year with no clinical findings between attacks.  A 10 percent 
rating also contemplated mild emphysema with evidence of 
ventilatory impairment on pulmonary function tests and/or 
definite dyspnea on prolonged exertion.

A 30 percent rating contemplated moderately severe chronic 
bronchitis with persistent cough at intervals throughout the 
day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest, and beginning chronic 
airway obstruction.  A 30 percent rating also contemplated 
moderate asthma with asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 30 percent rating also 
contemplated moderate emphysema with moderate dyspnea 
occurring after climbing one flight of stairs or walking more 
than one block on level surface with pulmonary function tests 
consistent with findings of moderate emphysema.

A 60 percent rating contemplated severe chronic bronchitis 
with severe productive cough and dyspnea on slight exertion 
and pulmonary function tests indicative of severe ventilatory 
impairment.  A 60 percent rating also contemplated severe 
asthma with frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication with more than light manual 
labor precluded.  A 60 percent rating also contemplated 
severe emphysema with exertional dyspnea sufficient to 
prevent climbing one flight of steps or walking one block 
without stopping with ventilatory impairment of severe degree 
confirmed by pulmonary function tests with marked impairment 
of health.

A 100 percent rating contemplated pronounced chronic 
bronchitis with copious productive cough and dyspnea at rest 
with pulmonary function testing showing a severe degree of 
chronic airway obstruction, with symptoms of associated 
severe emphysema or cyanosis and findings of rightsided heart 
involvement.  A 100 percent rating also contemplated 
pronounced asthma with asthmatic attacks very frequently with 
severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment 
of health.  A 100 percent rating also contemplated pronounced 
emphysema, intractable and totally incapacitating, with 
dyspnea at rest or marked dyspnea and cyanosis on mild 
exertion, with the severity of the emphysema confirmed by 
chest X-rays and pulmonary function tests.  38 C.F.R. § 4.97, 
Diagnostic Code 6000, 6002, 6003 (1996).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to October 7, 1996, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.  The criteria in effect subsequent to October 7, 
1996, have only been applied subsequent to October 7, 1996.  
The criteria in effect prior to October 7, 1996, have been 
applied to the entire period under consideration.

The Board, resolving all benefit of the doubt in favor of the 
veteran, finds that the criteria for an original rating of 60 
percent are met as of the effective date of service 
connection for her chronic obstructive pulmonary disease 
emphysema, bronchitis, and asthma--October 1, 1993.  The 
evidence as early as August 24, 1995, indicates a severe 
ventilatory defect.  Furthermore, the evidence shows that the 
veteran had dyspnea on slight exertion and severe productive 
cough during the diagnostic period of medical treatment 
following her separation from service.  

The January 1994 VA examination shows shortness of breath on 
such exertion as climbing two or three flights of stairs.  At 
that time, she had a daily productive cough, producing 30 to 
40 cubic centimeters of thick yellow sputum per day.  The 
symptoms most nearly approximate the criteria for a 60 
percent rating for chronic bronchitis and the Board finds 
that a 60 percent rating is warranted as of October 1, 1993, 
the date on which the veteran established service connection 
for her chronic obstructive pulmonary disease, with 
emphysema, bronchitis, and asthma.

However, the Board finds that an original rating greater than 
60 percent is not warranted for the veteran's chronic 
obstructive pulmonary disease emphysema, bronchitis, and 
asthma pursuant to the criteria in effect prior to October 7, 
1996.  The evidence does not show that prior to December 10, 
1996, the veteran had chronic bronchitis with copious 
productive cough and dyspnea at rest with pulmonary function 
testing showing a severe degree of chronic airway 
obstruction, with symptoms of associated severe emphysema or 
cyanosis and findings of rightsided heart involvement.  

The evidence prior to December 10, 1996 does not show 
rightsided heart involvement.  Therefore, a rating greater 
than 60 percent is not warranted prior to December 10, 1996, 
pursuant to the criteria for evaluation of chronic bronchitis 
in effect prior to October 7, 1996.

The evidence also does not show that the criteria for a 
rating greater than 60 percent were met prior to December 10, 
1996, pursuant to the criteria for the evaluation of asthma 
in effect prior to October 7, 1996.  The evidence prior to 
December 10, 1996, does not show pronounced asthma with 
asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health. 

The criteria for a rating of 60 percent for asthma include 
frequent asthma attacks (one or more attacks weekly), 
implying that very frequent attacks would be more frequent.  
Although the veteran has some loss of weight and some 
impairment of health, the evidence does not show very 
frequent asthmatic attacks prior to December 10, 1996, which 
would warrant a rating higher than 60 percent as the evidence 
does not even show asthma attacks once weekly.

The evidence also does not show that the criteria for a 
rating greater than 60 percent were met prior to December 10, 
1996, pursuant to the criteria for the evaluation of 
emphysema in effect prior to October 7, 1996.  The evidence 
does not show pronounced emphysema, which was intractable and 
totally incapacitating, with dyspnea at rest or marked 
dyspnea and cyanosis on mild exertion, with the severity of 
the emphysema confirmed by chest X-rays and pulmonary 
function tests, prior to December 10, 1996.  

An August 1995 medical report found that the veteran would be 
capable of sedentary activity that did not require lifting 
more than five to ten pounds or repetitive bending, thus her 
emphysema cannot be found to be totally incapacitating prior 
to December 10, 1996.  The evidence also does not show 
dyspnea at rest or cyanosis with exertion prior to December 
10, 1996.

The Board further finds that the criteria for a rating 
greater than 60 percent pursuant to the criteria in effect 
for the rating of respiratory disorders subsequent to October 
7, 1996, were not met prior to December 10, 1996.  Prior to 
December 10, 1996, the evidence does not show pulmonary 
function tests demonstrating FEV-1 less than 40 percent of 
the predicted value, FEV-1/FVC less than 40 percent, DLCO(SB) 
less than 40 percent or predicted, maximum exercise capacity 
less than 15 ml/kg/min of oxygen consumption (with cardiac or 
respiratory limitation).  

Furthermore, the evidence prior to December 10, 1996, does 
not show cor pulmonale (right heart failure), right 
ventricular hypertrophy, pulmonary hypertension (show by Echo 
or cardiac catheterization), more than one attack per week of 
asthma with episodes of respiratory failure, or the 
requirement of daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive medications.

The veteran contends that episodes of acute respiratory 
failure were evident prior to December 10, 1996.  The Board 
notes that the veteran experienced an episode requiring 
intubation in September 1995, which may have constituted an 
episode or respiratory failure.  However, During the period 
for which the relevant criteria were in effect, from October 
7, 1996, to December 10, 1996, the veteran did not experience 
any episodes of acute respiratory failure.  At the time the 
criteria for evaluation became effective, it had been over 
one year since the veteran's possible episode of respiratory 
failure in September 1995 and the evidence showed some 
improvement with treatment.

The veteran also states that she required outpatient oxygen 
therapy prior to December 10, 1996.  The Board concedes that 
the veteran was prescribed outpatient oxygen therapy as early 
as November 1995.  However, a July 1996 medical report found 
that the veteran did not have a documentable oxygen 
requirement, although she used oxygen as needed, usually to 
reduce anxiety.  Therefore, the Board finds that although the 
veteran may have used outpatient oxygen between October 7, 
1996, and December 10, 1996, she did not have a medically 
documented requirement to use that oxygen for her service-
connected respiratory disability.

Therefore, the Board finds that the criteria for a 100 
percent rating were not met between October 7, 1996, and 
December 10, 1996, pursuant to the criteria in effect 
subsequent to October 7, 1996, and those criteria may not be 
applied to the rating of the veteran's respiratory disability 
prior to their effective date on October 7, 1996.

The Board finds that the veteran's disability most nearly 
approximated the criteria for a rating of 60 percent prior to 
December 10, 1996, pursuant to the criteria in effect 
subsequent to October 7, 1996.  There is no pulmonary 
function testing evidence dated between October 7, 1996, and 
December 10, 1996.  However, an October 1995 pulmonary 
function test showed FEV-1 of 41.2 percent of predicted post-
dilator and FEV-1/FVC of 53.2 percent.  Both values are 
within the range that warrants a 60 percent rating.

The veteran also perfected an appeal on the issue of 
entitlement to an effective date earlier than December 10, 
1996, for the assignment of a 100 percent rating for her 
respiratory disorder.  The Board has considered this issue in 
conjunction with the claim for a higher original rating.  
Fenderson.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

For increases in disability compensation, the effective date 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within one year of that date, otherwise 
the effective date shall be the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).

As discussed above, the evidence does not show that the 
veteran's respiratory disorder met the criteria for 
entitlement to a 100 percent rating prior to December 10, 
1996.  Therefore, there is no basis for the allowance of an 
effective date earlier than December 10, 1996, for the 
assignment of a 100 percent rating for that disability as no 
factually ascertainable increase in disability above the 60 
percent level had occurred prior to December 10, 1996.

The Board has considered the provisions of 38 C.F.R. § 3.321, 
recited above in Section I, regarding extraschedular ratings.  
However, the Board finds in this case that the evidence does 
not show any exceptional or unusual disability picture.  The 
evidence does not show marked interference with employment or 
frequent periods of hospitalization as a result of the 
veteran's chronic obstructive pulmonary disease with 
emphysema, bronchitis, and asthma.

While the veteran had a few instances of hospitalization, 
those hospitalizations were not frequent.  Furthermore, an 
August 1995 medical report found that she was capable of 
sedentary activities that did not involved lifting more than 
five to ten pounds or repetitive bending.  Therefore, the 
Board finds that the application of the regular schedular 
standards have not been rendered impractical and that 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service would not be warranted.

Accordingly, the Board finds that the criteria for 
entitlement to an original rating of 60 percent for chronic 
obstructive pulmonary disease with emphysema, bronchitis, and 
asthma are met from October 1, 1993

However, the Board also finds that the criteria for 
entitlement to an original rating greater than 60 percent for 
chronic obstructive pulmonary disease with emphysema, 
bronchitis, and asthma, prior to December 10, 1996, are not 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.97, 
Diagnostic Codes 6000, 6002, 6003, 6004 (2001); 38 C.F.R. 
§ 4.97, Diagnostic Codes 6000, 6002, 6003.


ORDER

Entitlement to an original rating greater than 10 percent for 
residuals of bilateral eye surgery is denied.

Entitlement to an original rating of 60 percent for chronic 
obstructive pulmonary disease with emphysema, bronchitis, and 
asthma is granted from October 1, 1993.

Entitlement to an original rating greater than 60 percent 
from October 1, 1993, to December 10, 1996, for chronic 
obstructive pulmonary disease with emphysema, bronchitis, and 
asthma is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

